NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 


                                 Submitted October 31, 2016 
                                   Decided March 16, 2017 
                                               
                                           Before 
 
                      ILANA DIAMOND ROVNER, Circuit Judge 
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
                                        
                      DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐2657                                          
                                                     
UNITED STATES OF AMERICA,                           Appeal from the United States District
Plaintiff‐Appellee,                                 Court  for  the  Southern  District  of 
                                                    Illinois. 
        v.                                           
                                                    No. 13‐CR‐30266‐MJR 
TIMOTHY R. COLLIER,                                  
Defendant‐Appellant.                                Michael J. Reagan,   
                                                    Chief Judge.   
                                                     
                                           O R D E R 
        
       A jury found Timothy Collier guilty of two counts of Hobbs Act robbery, 18 U.S.C. 
§  1951(a),  two  counts  of  carrying  and  using  a  firearm  during  a  crime  of  violence,  18 
U.S.C. § 924(c)(1)(A),  and  one  count  of  possessing  a  firearm  as  a  felon,  18  U.S.C. 
§ 922(g)(1). The convictions stem from robberies of a pawn shop in East St. Louis, Illinois, 

    
     After  an  examination  of  the  briefs  and  the  record,  we  have  concluded  that  oral 
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record. See 
Fed. R. App. P. 34(a)(2). 
No. 15‐2657                                                                                  Page 2 

and a liquor store in Belleville, Illinois. During the pawn‐shop robbery, Collier shot the 
store  owner  three  times,  including  one  point‐blank  shot  to  the  back  of  the  head.  The 
owner  somehow  managed  to  survive.  Calling  the  crime  “exceptionally  heartless,”  the 
district court sentenced Collier to life plus 900 months in prison. 
       Collier has appealed, and a new lawyer was appointed for the appeal. That lawyer 
asserts that the appeal is frivolous and seeks to withdraw. See Anders v. California, 386 
U.S. 738, 744 (1967). Collier opposes the lawyer’s motion and has exercised his right under 
Circuit  Rule 51(b) to identify  issues  he  believes  should be pursued.  The lawyer’s  brief 
explains the nature of the case and considers issues that an appeal of this kind might be 
expected to involve. The analysis appears thorough, so we limit our review to the subjects 
the lawyer discusses plus the contentions in Collier’s response. See United States v. Bey, 
748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
        Counsel first considers a challenge to the district court’s decision to refuse to grant 
a motion for a mistrial after Collier’s longtime on‐again off‐again girlfriend testified about 
some  clothing  she  had  provided  to  him.  The  defense  argued  at  trial  that  the  line  of 
questioning about Collier having been out of town and returning with “some papers” 
would have led the jury to conclude that Collier had been in prison before the charged 
robberies. We agree with counsel that the challenge would be pointless. The district court 
issued  a  curative  instruction  to  the  jury  in  response  to  the  testimony.  The  judge  also 
pointed out in a post‐trial order that the jury would have learned of Collier’s previous 
felony conviction anyway because the parties stipulated to it for the charge of possessing 
a firearm as a felon. We would review the denial of a mistrial for abuse of discretion, and 
we  agree  with  counsel  that  there  is  no  basis  for  finding  that  the  witness’s  testimony 
denied  Collier  a  fair  trial  or  that  denial  of  a  mistrial  was  an  abuse  of  discretion. 
See United States v. Roux, 715 F.3d 1019, 1029 (7th Cir. 2013); United States v. Lane, 591 F.3d 
921, 927 (7th Cir. 2010). 
        Counsel next considers renewing two challenges made at trial to the introduction 
of evidence from a video recording of Collier’s interrogation. First, Collier objected to an 
excerpt from the recording in which he suggests a possible alibi; he feared that the excerpt 
might  lead  the  jury  to  believe  he  had  an  obligation  to  raise  an  alibi  defense.  Second, 
Collier  objected  to  a  still  image  from  the  recording  because,  he  argued,  it  showed  the 
prison  clothes  he  was  wearing  more  clearly  than  the  rest  of  the  video.  We  agree  with 
counsel  that  it  would  be  frivolous  to  argue  the  district  court  abused  its  discretion  in 
allowing this evidence. With respect to the alibi references, the court instructed the jury 
that Collier had no obligation to raise any defense, and counsel cannot identify any reason 
to believe that the jury disobeyed its duty to follow this instruction. See United States v. 
Clark, 535 F.3d 571, 581 (7th Cir. 2008); United States v. Serfling, 504 F.3d 672, 677 (7th Cir. 
2007). And because the video recording was itself admissible, nothing could be gained 
No. 15‐2657                                                                                 Page 3 

by asserting the court had to exclude a still image from it. 
       Counsel also evaluates whether, because the prosecutor in her opening statement 
described expected testimony from a witness who ended up not testifying, Collier could 
argue  that  his  trial  was  unfair.  But  counsel  correctly  concludes  that  such  a  challenge 
would be hopeless. The district court instructed the jury that counsel’s statements were 
not evidence, and again nothing suggests that the jury ignored the instruction and based 
a decision on the prosecutor’s statement instead of evidence. See Clark, 535 F.3d at 581; 
United States v. Hall, 165 F.3d 1095, 1115–16 (7th Cir. 1999). 
        Counsel next considers whether Collier could make a non‐frivolous argument that 
grand‐jury testimony about the police investigation was misleading, rendering his trial 
unfair. During that investigation, when presented with a photo array that included an 
image  of  Collier,  the  victim  of  the  robbery  and  shooting  told  police  that  Collier  was 
“definitely”  not  his  attacker.  The  agent  who  presented  the  array  did  not  relay  this 
statement to the grand jury. The agent said instead only that the victim was unable to 
make a positive identification. This is a troubling discrepancy, but it did not affect the 
fairness of the trial. At trial Collier’s counsel cross‐examined the agent about it and during 
closing  argument  argued  that  it  undermined  the  prosecution’s  case.  Moreover,  such 
errors before a grand jury are harmless if a trial jury finds the defendant guilty. See United 
States v. Mechanik, 475 U.S. 66, 72–73 (1986); United States v. Philpot, 733 F.3d 734, 741–42 
(7th Cir. 2013).   
        Counsel  weighs  a  potential  challenge  to  the  district  court’s  application  of  the 
sentencing  guidelines.  Because  Collier  used  a  firearm  in  connection  with  committing 
other  offenses  (including  assault  with  attempt  to  commit  murder),  the  court  used  a 
guideline  cross‐reference  that  increased  his  offense  level.  See U.S.S.G.  §§ 2K2.1(c)(1); 
2X1.1; 2A2.1. Collier had objected to this cross‐reference. He argued that the discharge of 
the  firearm  already  resulted  in  an  enhanced  penalty  under  18 U.S.C.  § 924(c)(1)(A),  so 
that applying the cross‐reference “double‐counted” the increase for to the discharge. 
        We agree with counsel that this claim would be pointless. Under the Guidelines, 
double‐counting occurs when a single aspect of the defendant’s conduct triggers multiple 
increases in offense levels. See United States v. Diekemper, 604 F.3d 345, 354 (7th Cir. 2010). 
But double‐counting is permissible unless a specific guideline provides otherwise, and 
no guideline prohibited it here. See United States v. Vizcarra, 668 F.3d 516, 520–21 (7th Cir. 
2012).  In  any  event,  the  cross‐reference  did  not  double‐count  discharge  of  a  firearm 
because  the  district  court  found  that  Collier  did  not  merely  discharge  it.  He  fired  it 
intentionally at the victim’s head from point‐blank range. 
       Finally, we agree with counsel that Collier could not bring a claim based on the 
investigators’ decisions not to collect and test certain DNA evidence. The claim would 
No. 15‐2657                                                                                  Page 4 

require some evidence of bad faith, and counsel cannot identify any in this record. See 
Illinois v. Fisher, 540 U.S. 544, 547–48 (2004); United States v. Lee, 399 F.3d 864, 865 (7th Cir. 
2005). 
        That brings us to the arguments in Collier’s Rule 51(b) response. He first proposes 
to argue that he should not have been convicted under § 924(c) for carrying and using a 
firearm during a crime of violence because his Hobbs Act robberies under § 1951(a) are 
not  crimes  of  violence.  He  reasons  that  § 1951(a)  robberies  are  not  crimes  of  violence 
under  the  elements  clause  of  § 924(c)(3)(A),  and  the  residual  clause  of  § 924(c)(3)(B)  is 
unconstitutionally vague under Johnson v. United States, 135 S. Ct. 2551 (2015). Collier is 
incorrect about the elements clause. Section 1951(b)(1), which makes unlawful the taking 
of  property  from  the  presence  of  another  “by  means  of  actual  or  threatened  force,  or 
violence, or fear of injury . . . to his person or property,” closely tracks the definition of 
“crime of violence” in the elements clause of § 924(c)(3)(A), which includes offenses that 
have “as an element the use, attempted use, or threatened use of physical force against 
the person or property of another.” We recently held that a Hobbs Act robbery remains a 
crime of violence under the elements clause of § 924(c). United States v. Anglin, 846 F.3d 
954, 965 (7th Cir. 2017). Anglin controls, so Collier’s proposed argument would fail. 
        Collier next suggests a Sixth Amendment challenge to the jury venire. In a post‐
trial order, the district court granted Collier access to some documents relating to the jury 
venire,  including  the  court’s  plan  for  the  random  selection  of  jurors.  The  judge  also 
offered  his  “recollection”  that  no  African Americans  appeared  among  the  42  potential 
jurors in the venire “to the extent one can discern race from merely looking at a person.” 
        But  it  would  be  frivolous  to  argue  from  the  current  record  that  the  jury  venire 
violated  the  Sixth  Amendment.  To  establish  a  prima  facie  violation  of  the 
Sixth‐Amendment’s fair‐cross‐section requirement, Collier must show from this record: 
“(1) that  the  group  alleged  to  be  excluded  is  a  ‘distinctive’  group  in  the  community; 
(2) that the representation of this group in venires from which juries are selected is not 
fair and reasonable in relation to the number of such persons in the community; and (3) 
that  this  underrepresentation  is  due  to  systematic  exclusion  of  the  group  in  the 
jury‐selection process.” Duren v. Missouri, 439 U.S. 357, 364 (1979). We can assume, based 
on the district court’s recollection about the lack of African Americans in the venire, that 
Collier would satisfy the first two prongs. But the record is insufficient to satisfy the third 
prong  because the  venire  was  randomly selected from voter  lists  under  an authorized 
plan. United States v. Neighbors, 590 F.3d 485, 491–92 (7th Cir. 2009); United States v. Guy, 
924 F.2d 702, 706 (7th Cir. 1991). Collier concedes that he has no evidence of systematic 
exclusion of African Americans in the jury‐selection process. 
       Collier also wants to challenge the district court’s instructions to the jury on the 
No. 15‐2657                                                                                  Page 5 

§ 924(c) charges of carrying and using a firearm during a crime of violence. He contends 
that the instruction did not include an essential element of the offense—that the offense 
must be a felony. But the court properly instructed the jury on the requisite elements of 
the  offense:  that  Collier  carried  and  used  a  firearm  during  a  crime  of  violence.  The 
instruction  thus  adequately  and  fairly  stated  the  controlling  law  defining  the  offense. 
See United States v. Aldaco, 201 F.3d 979, 989–90 (7th Cir. 2000). 
       Finally,  Collier  contends  that  the  district  court  lacked  jurisdiction  to  order 
restitution.  He  observes  that  the  court  ordered  restitution  after  he  filed  his  notice  of 
appeal and argues that, because he filed that notice, the district court was disabled from 
ordering  restitution.  But  a  court  retains  jurisdiction  to  impose  restitution  when  the 
victim’s losses were not known before sentencing. See 18 U.S.C. § 3664(d)(5); United States 
v. Ferguson, 831 F.3d 850, 853 n.1 (7th Cir. 2016); United States v. Tulsiram, 815 F.3d 114, 
117 n.2 (2d Cir. 2016). A challenge to jurisdiction would thus go nowhere. 
       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.